UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                             ORDER
            -against-
                                                        18 Cr. 492 (PGG)
CLAUDIUS ENGLISH,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

       It is hereby ORDERED that the Defendant's sentencing, previously scheduled for

December 18, 2019, will now take place on February 12, 2020 at 4:00 p.m. in

Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New

York. Any submissions on behalf of the Defendant are now due by January 3, 2020.

The Government's submission is now due by January 10, 2020.

Dated: New York, N
                 ew York
       December_5 , 2019
                                          SO ORDERED.




                                          swat
                                          United States District Judge
